                                                                   Case 8:16-bk-15157-CB      Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43        Desc
                                                                                               Main Document    Page 1 of 30


                                                                    1 WEILAND GOLDEN GOODRICH LLP
                                                                      Jeffrey I. Golden, State Bar No. 133040
                                                                    2 jgolden@wgfllp.com
                                                                      Faye Rasch, State Bar No. 253838
                                                                    3 frasch@wgllp.com
                                                                      650 Town Center Drive, Suite 600
                                                                    4 Costa Mesa, California 92626
                                                                      Telephone      714-966-1000
                                                                    5 Facsimile      714-966-1002

                                                                    6 Attorneys for Chapter 7 Trustee
                                                                      Thomas H. Casey
                                                                    7

                                                                    8                          UNITED STATES BANKRUPTCY COURT

                                                                    9                           CENTRAL DISTRICT OF CALIFORNIA

                                                                   10                                   SANTA ANA DIVISION

                                                                   11 In re                                          Case No. 8:16-bk-15157-CB
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12 MT. YOHAI, LLC, a Delaware limited liability   Chapter 7
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                      company,
                                                                   13                                                MOTION FOR ORDER (1) AUTHORIZING
                                                                                 Debtor.                             SALE OF REAL PROPERTY FREE AND
                                                                   14                                                CLEAR OF ALL LIENS, CLAIMS AND
                                                                                                                     ENCUMBRANCES PURSUANT TO 11
                              Tel 714-966-1000




                                                                   15                                                U.S.C. §§ 363(b) AND (f); (2)APPROVING
                                                                                                                     OVERBID PROCEDURES; (3)
                                                                   16                                                APPROVING BUYER, SUCCESSFUL
                                                                                                                     BIDDER, AND BACK-UP BIDDER AS
                                                                   17                                                GOOD FAITH PURCHASER PURSUANT
                                                                                                                     TO 11 U.S.C. § 363(m); AND (4)
                                                                   18                                                AUTHORIZING PAYMENT OF
                                                                                                                     UNDISPUTED LIENS AND OTHER
                                                                   19                                                ORDINARY COSTS OF SALE;
                                                                                                                     MEMORANDUM OF POINTS AND
                                                                   20                                                AUTHORITIES AND DECLARATION OF
                                                                                                                     THOMAS H. CASEY IN SUPPORT
                                                                   21
                                                                                                                     [2521 Nottingham Avenue, Los Angeles, CA]
                                                                   22
                                                                                                                     DATE: December 11, 2018
                                                                   23                                                TIME: 2:30 p.m.
                                                                                                                     CTRM: 5D
                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        1195981.1
                                                                   Case 8:16-bk-15157-CB         Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43                   Desc
                                                                                                  Main Document    Page 2 of 30


                                                                    1 TO THE HONORABLE CATHERINE E. BAUER, UNITED STATES BANKRUPTCY

                                                                    2 JUDGE:

                                                                    3           Thomas H. Casey, the chapter 7 trustee (the “Trustee”) of the bankruptcy estate (the

                                                                    4 “Estate”) of Mt. Yohai, LLC (the “Debtor”), submits this Motion for Order (i) Authorizing Sale of

                                                                    5 Real Property Free and Clear of Liens, Claims, and Encumbrances Pursuant to 11 U.S.C. § 363(b)

                                                                    6 and (f); (ii) Approving Overbid Procedures; (iii) Approving Buyer, Successful Bidder, and Back-

                                                                    7 Up Bidder as Good Faith Purchaser Pursuant to 11 U.S.C. § 363(m); and (iv) Authorizing

                                                                    8 Payment of Undisputed Liens, and Other Ordinary Costs of Sale. In support of the Motion, the

                                                                    9 Trustee submits the following memorandum of points and authorities, and the declaration of

                                                                   10 Thomas H. Casey (the “Casey Declaration”) and respectfully represents as follows:

                                                                   11 I.        INTRODUCTION
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12           By this Motion, the Trustee is seeking authority to, inter alia, sell the property commonly
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 known as 2521 Nottingham Avenue, Los Angeles, California (the “Property”) to RAFT Masterfund

                                                                   14 II, LLC (the “Secured Creditor” or “Buyer”). The Trustee has attempted to market the Property
                              Tel 714-966-1000




                                                                   15 since his appointment. However, despite his best efforts, the Trustee has been unable to locate a

                                                                   16 buyer for an amount that exceeds the value of the liens against the Property, and therefore has

                                                                   17 concluded that the value of the Property is materially less than the amount owed to the Secured

                                                                   18 Creditor. As is set forth in detail herein, the Property is subject to certain disputed liens. In light of

                                                                   19 the fact that the Property may be over-encumbered and that certain of those liens are disputed, a

                                                                   20 sale to the Secured Creditor is the only logical or possible path for the sale of the Property unless

                                                                   21 the Trustee is able to generate overbids.

                                                                   22           A.     Marketing of the Property and Accepted Offer

                                                                   23           After extensive negotiations, the Trustee and the Secured Creditor reached an agreement for

                                                                   24 the purchase of the Property. A true and correct copy of the Purchase and Sale Agreement (the

                                                                   25 “Sale Agreement”) is attached to the Casey Declaration as Exhibit “A”. The Sale Agreement

                                                                   26 achieves the highest and best possible offer for the Property as it addresses the Secured Creditor’s

                                                                   27 lien, and generates funds for junior creditors.

                                                                   28
                                                                        1195981.1                                          2
                                                                   Case 8:16-bk-15157-CB             Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43                    Desc
                                                                                                      Main Document    Page 3 of 30


                                                                    1             In addition, as part of the Sale Agreement, the Trustee will market the Property in the hope

                                                                    2 of generating overbids. The Sale Agreement specifies that to market the Property, the Trustee will

                                                                    3 actively market the Property, consistent with industry standards. In addition, the Trustee will

                                                                    4 publish information regarding the proposed sale in two publications to be selected by the Trustee in

                                                                    5 consultation with the Secured Creditor (the “Marketing Efforts”). The Secured Creditor will pay

                                                                    6 for the reasonable costs and expenses incurred by the Trustee in connection with the Marketing

                                                                    7 Efforts up to a maximum, aggregate amount of $2,500.00, provided, however, that in the event the

                                                                    8 Property is sold to an overbidder, such expenses will be reimbursed to the Secured Creditor.

                                                                    9             B.      Benefit to the Estate

                                                                   10             The Trustee believes that the sale of the Property (the “Sale”) will generate approximate net

                                                                   11 proceeds to the Estate of $100,000.00. In addition, the Sale will satisfy the Secured Creditor’s lien
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12 and eliminate all outstanding real property taxes owed to Los Angeles County.
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 II.         STATEMENT OF FACTS

                                                                   14             A.      General Background and Bankruptcy Case
                              Tel 714-966-1000




                                                                   15             On December 22, 2016, the Debtor filed a voluntary petition for relief under chapter 11 of

                                                                   16 Title 11 of the United States Code (the “Bankruptcy Code.”) Upon a motion by the United States

                                                                   17 Trustee, the Debtor’s case was converted to one under chapter 7 by order entered on December 1,

                                                                   18 2017. Thomas H. Casey was appointed the chapter 7 trustee on December 4, 2017.

                                                                   19             The Property consists of raw, un-improved, un-entitled land located at 2521 Nottingham

                                                                   20 Avenue, Los Angeles, California 90027. It is encumbered by (i) a first priority deed of trust held

                                                                   21 by the Secured Creditor that secures a debt of approximately $1,116,439.38 as of the anticipated

                                                                   22 hearing date for this Motion of December 11, 20181 (plus interest accruing at the rate of $238.18

                                                                   23

                                                                   24

                                                                   25

                                                                   26
                                                                        1
                                                                            This amount is inclusive of legal fees incurred through October 31, 2018. Legal fees continue to accrue on
                                                                   27 Secured Creditor’s claim.

                                                                   28                                                                                                   (Continued...)
                                                                        1195981.1                                              3
                                                                   Case 8:16-bk-15157-CB         Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43                 Desc
                                                                                                  Main Document    Page 4 of 30


                                                                    1 per diem, and ongoing legal fees);2 (ii) a second deed of trust originally held by Kathleen Manafort

                                                                    2 in the amount of $748,216.00 (the “Manafort Lien”);3 and (iii) unpaid real property taxes owing to

                                                                    3 Los Angeles County Tax Collector in the approximate amount of $69,000.00 (the “Outstanding

                                                                    4 Real Estate Taxes”).

                                                                    5           By this Motion, the Trustee intends to sell the Property to the Secured Creditor, with the

                                                                    6 Estate to receive funds sufficient to pay as much as possible of the allowed claims and the Estate’s

                                                                    7 administrative expenses.

                                                                    8 III.      THE PROPOSED SALE

                                                                    9           The Trustee and Secured Creditor have entered into an agreement regarding the sale of the

                                                                   10 Property, the salient terms of which are summarized below:

                                                                   11           A.     Bankruptcy Court Approval. The Sale Agreement is subject to Bankruptcy Court
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12 approval.
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13           B.     Purchase Price. The total purchase price for Property is One Hundred Thousand

                                                                   14 Dollars and No Cents ($100,000.00) in readily available funds (“Cash Amount”) plus (ii) a credit
                              Tel 714-966-1000




                                                                   15 bid by the Secured Creditor in the Secured Creditor’s sole discretion, in accordance with 11 U.S.C.

                                                                   16 § 363(k) (the “Purchase Price”). The cash portion of the payment shall be made by wire transfer

                                                                   17 for the benefit of the Estate.

                                                                   18           C.     Taxes. Secured Creditor shall pay all Outstanding Real Estate Taxes as specifically

                                                                   19 set forth in the Sale Agreement.

                                                                   20           D.     Allowed Claim. Secured Creditor shall receive an allowed claim in an amount set

                                                                   21 forth on a declaration submitted by the Secured Creditor.

                                                                   22           E.     Benefit to the Estate: As was set forth in detail above, the Trustee believes the Net

                                                                   23 Proceeds of the Sale to be approximately $100,000.00.

                                                                   24

                                                                   25
                                                                        The beneficial interest under Secured Creditors’ Deed of Trust was assigned to RAFT Master
                                                                        2

                                                                   26 Fund  II, LLC by various assignments, the last of which was recorded January 29, 2018 as
                                                                      Instrument No. 18-90632 in the Official Records.
                                                                   27 3 The beneficial interest under the Manafort Lien in now held by Jeffrey Yohai (the principal of the
                                                                      Debtor) by an assignment which was recorded February 5, 2018 as Instrument No. 18-116781 in
                                                                   28 the Official Records.
                                                                        1195981.1                                         4
                                                                   Case 8:16-bk-15157-CB         Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43                 Desc
                                                                                                  Main Document    Page 5 of 30


                                                                    1           F.     Overbid Conditions: Any overbid must provide for the payment of (a) Outstanding

                                                                    2 Real Estate Taxes due and (b) reimbursement of marketing costs.

                                                                    3 IV.       DISPUTED LIENS

                                                                    4           The Manafort Lien described above and unperfected mechanic’s lien asserted by Bowery

                                                                    5 Design and Development in the amount of $522,000.00 (the “Alleged Bowery Lien” and, together

                                                                    6 with the Alleged Manafort Lien, the “Disputed Liens”), are disputed. With respect to the Alleged

                                                                    7 Bowery Lien, in particular, the Trustee believes that it is alleged to have arisen on account of a

                                                                    8 recorded mechanics lien that was not perfected. Specifically, attached to its Proof of Claim,

                                                                    9 Bowery provided a copy of a recorded “Claim of Mechanics Lien” with a recording date of August

                                                                   10 26, 2016. See Proof of Claim No. 4, a true and correct copy of which is attached hereto as Exhibit

                                                                   11 “B”. Therefore, in order to properly perfect the mechanics lien under Cal. Code Civ. Proc. §
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12 8460(a), Bowery was required to commence an action to enforce the lien within 90 days of
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 recordation. Failure to do so results in the claim of lien expiring and becoming unenforceable. At

                                                                   14 no point did Bowery commence an action to enforce the mechanics lien. Therefore, as prescribed in
                              Tel 714-966-1000




                                                                   15 Cal. Code Civ. Proc. § 8460(a), the lien expired and became unenforceable 91 days after the

                                                                   16 recordation of the lien. More than 91 days elapsed between the recordation of the mechanics lien on

                                                                   17 August 26, 2016, and the filing of the Chapter 11 bankruptcy petition on December 21, 2016. Thus,

                                                                   18 on the date of the filing of the petition, Bowery did not have a valid mechanics lien, and certainly

                                                                   19 had no lien secured by the Property.

                                                                   20           Therefore, Bowery’s claim cannot form the basis for a secured claim against the Property.

                                                                   21 The Trustee will shortly be filing a motion to challenge the status of Bowery’s claim as secured.

                                                                   22 Moreover, even if it did form the basis for a secured claim, as a disputed claim, the Property can be

                                                                   23 sold free and clear of the lien under prevailing law, so long as the lien attaches to the net sale

                                                                   24 proceeds with the same validity, order and priority as existed in the Property prior to this Sale.

                                                                   25           The Manafort Lien, in turn, is disputed as a preferential transfer. The Manafort Lien was

                                                                   26 recorded just days before the Petition Date on December 19, 2016.

                                                                   27

                                                                   28
                                                                        1195981.1                                         5
                                                                   Case 8:16-bk-15157-CB           Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43                Desc
                                                                                                    Main Document    Page 6 of 30


                                                                    1           Both of the Disputed Liens, to the extent they have not been avoided prior to the closing of

                                                                    2 the Sale, will attach to the proceeds of sale in the same validity, order and priority as existed prior

                                                                    3 to the Sale.

                                                                    4 V.        RESERVATION OF RIGHTS

                                                                    5           The Trustee reserves the right to object to all or any portion of each and every claim or

                                                                    6 encumbrance that has or will be asserted against the Property.

                                                                    7 VI.       MEMORANDUM OF POINTS AND AUTHORITIES

                                                                    8           A.     The Trustee May Sell Property of the Estate Pursuant to 11 U.S.C. § 363(b)

                                                                    9           11 U.S.C. § 363(b) empowers a trustee to “use, sell or lease . . . other than in the ordinary

                                                                   10 course of business, property of the estate.” In considering a proposed transaction to use, sell, or

                                                                   11 lease, courts look at whether the transaction is in the best interests of the estate based on the facts
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12 and history of the case. In re America West Airlines, 166 B.R. 908, 912 (Bankr. D. Ariz. 1994)
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 (citing In re Lionel Corp., 722 F.2d 1063, 1071 (2d Cir. 1983)). This requires examination of the

                                                                   14 “business justification” for the proposed sale. In re 240 North Brand Partners, Ltd., 200 B.R. 653
                              Tel 714-966-1000




                                                                   15 (B.A.P. 9th Cir. 1996); In re Wilde Horse Enterprises, Inc., 136 B.R. 830 (Bankr. C.D. Cal. 1991);

                                                                   16 In re Ernst Home Center, Inc., 209 B.R. 974 (Bankr. W.D. Wash. 1997).

                                                                   17           In approving any sale outside the ordinary course of business, there must be a sufficient

                                                                   18 business reason for the sale and it must be in the best interest of the estate. Here, the proposed

                                                                   19 transaction has a legitimate business justification and is in the best interest of the Estate. The Sale

                                                                   20 will address the Secured Creditor’s lien as well as generate funds for the benefit of the Estate and

                                                                   21 its unsecured creditors.

                                                                   22           B.     The Trustee May Sell the Property Free and Clear of Liens, Claims and

                                                                   23                  Interests

                                                                   24           The Trustee seeks authority to sell the Property free and clear of all liens and encumbrances

                                                                   25 pursuant to 11 U.S.C. § 363(f) which provides:

                                                                   26                  The Trustee may sell property under subsection (b) or (c) of this
                                                                                       section free and clear of any interest in such property of an entity
                                                                   27                  other than the estate, only if -

                                                                   28
                                                                        1195981.1                                          6
                                                                   Case 8:16-bk-15157-CB          Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43                   Desc
                                                                                                   Main Document    Page 7 of 30


                                                                    1                         (1)     applicable non-bankruptcy law permits sale of such
                                                                                       property free and clear of such interest;
                                                                    2
                                                                                               (2)    such entity consents;
                                                                    3
                                                                                              (3)      such interest is a lien and the price at which such
                                                                    4                  property is to be sold is greater than the aggregate value of all liens
                                                                                       on such property;
                                                                    5
                                                                                               (4)    such interest is in bona fide dispute; or
                                                                    6
                                                                                              (5)     such entity could be compelled, in a legal or equitable
                                                                    7                  proceeding, to accept a money satisfaction of such interest.

                                                                    8           Because subsections (1) through (5) of Bankruptcy Code § 363(f) are written in the

                                                                    9 disjunctive, authority to sell the Property free and clear of any and all interests therein should be

                                                                   10 granted if any of the conditions are met with respect to each interest holder. In this case, all liens,

                                                                   11 obligations, or liabilities relating to the Property are either disputed or will be paid by the Secured
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12 Creditor.
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13           C.     The Buyer Should Be Deemed a “Good Faith Purchaser” Pursuant to 11 U.S.C.

                                                                   14                  § 363(m)
                              Tel 714-966-1000




                                                                   15           11 U.S.C. § 363(m) provides:

                                                                   16                The reversal or modification on appeal of an authorization under
                                                                                     subsection (b) or (c) of this section of a sale or lease of property does not
                                                                   17                affect the validity of a sale or lease under such authorization to an entity
                                                                                     that purchased or leased such property in good faith, whether or not such
                                                                   18                entity knew of the pendency of the appeal, unless such authorization and
                                                                                     such sale or lease were stayed pending appeal.
                                                                   19
                                                                                A good faith buyer “is one who buys ‘in good faith’ and ‘for value.’” Ewell v. Diebert (In
                                                                   20
                                                                        re Ewell), 958 F.2d 276, 281 (9th Cir. 1992) (citing In re Abbotts Dairies of Pennsylvania, Inc.,
                                                                   21
                                                                        788 F.2d 143, 147 (3d Cir. 1986)). “[L]ack of good faith is [typically] shown by ‘fraud, collusion
                                                                   22
                                                                        between the purchaser and other bidders or the trustee, or an attempt to take grossly unfair
                                                                   23
                                                                        advantage of other bidders.’” Id. (quoting Community Thrift & Loan v. Suchy (In re Suchy), 786
                                                                   24
                                                                        F.2d 900, 902 (9th Cir. 1985)). In the instant case, the Secured Creditor will credit bid in an
                                                                   25
                                                                        amount to be determined, in its sole discretion, plus provide the Cash Amount. The anticipated
                                                                   26
                                                                        sale of the Property has been negotiated with the Secured Creditor in “arm’s-length” discussions.
                                                                   27
                                                                        See Casey Declaration. Moreover, the sale will be conducted in a commercially reasonable manner
                                                                   28
                                                                        1195981.1                                          7
                                                                   Case 8:16-bk-15157-CB            Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43                Desc
                                                                                                     Main Document    Page 8 of 30


                                                                    1 following appropriate notice. Based on such facts and circumstances, the Trustee believes that this

                                                                    2 Court can properly determine the Buyer as a “good faith purchaser” pursuant to 11 U.S.C.

                                                                    3 § 363(m).

                                                                    4           D.     Adequate Notice of the Sale is Proposed

                                                                    5           The Trustee proposes to provide notice of the sale to be posted by the Clerk's Office and to

                                                                    6 serve notice of the sale on the Office of the United States Trustee, all creditors, and all other parties

                                                                    7 receiving ECF and special notice in this case. Further, the Property is subject to overbid, and the

                                                                    8 ability of other potentially interested parties to provide competing offers for the Property ensures

                                                                    9 that the proposed sale will not result in a lucrative “windfall” to the Buyer at the expense of

                                                                   10 creditors of the Estate. See In re Onouli Kona Land Co., 846 F.2d 1170 (9th Cir. 1988).

                                                                   11 VII.      PROPOSED OVERBID PROCEDURES
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12           A.     Overbid Procedures
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13           The Trustee proposes the following procedure to allow for overbids prior to the Court’s

                                                                   14 approval of the sale of the Property to ensure that the Property is sold for the best possible price:
                              Tel 714-966-1000




                                                                   15                  1.      Qualifying bidders (“Qualifying Bidder”) shall:

                                                                   16                          a.       Bid at least an amount sufficient to satisfy the Secured Creditor’s lien

                                                                   17                  or an amount to which the Secured Creditor consents, plus payment of Outstanding

                                                                   18                  Real Estate Taxes due, plus $112,500.00 in cash (i.e. this includes $10,000.00

                                                                   19                  overbid amount and $2,500.00 reimbursement of the Trustee’s marketing expenses

                                                                   20                  advanced by the Secured Creditor);

                                                                   21                          b.       Set forth in writing the terms and conditions of the offer that are at

                                                                   22                  least as favorable to the Trustee as those set forth in the Sale Agreement attached as

                                                                   23                  Exhibit “A”;

                                                                   24                          c.       Be financially qualified, in the Trustee’s exercise of his sound

                                                                   25                  business judgment, to close the sale as set forth in the Sale Agreement;

                                                                   26                          d.       Submit an offer that does not contain any contingencies to closing the

                                                                   27                  sale, including, but not limited to, financing, inspection, or repair contingencies;

                                                                   28
                                                                        1195981.1                                           8
                                                                   Case 8:16-bk-15157-CB              Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43             Desc
                                                                                                       Main Document    Page 9 of 30


                                                                    1                            e.       Submit a cash deposit for the Property in the amount of $25,000.00

                                                                    2                  (the “Initial Overbid Deposit”) payable to Thomas H. Casey, Chapter 7 Trustee for

                                                                    3                  the Bankruptcy Estate of Mt. Yohai, LLC in the form of a cashier's check, which

                                                                    4                  Initial Overbid Deposit shall be non-refundable if the bid is deemed to be the

                                                                    5                  Successful Bid, as defined in paragraph 4 below. The Initial Overbid Deposit,

                                                                    6                  written offer, and evidence of financial qualification must be delivered to the

                                                                    7                  Trustee’s counsel (at the address shown in the upper left-hand corner of the first

                                                                    8                  page of this Motion) at or before the hearing currently set for December 11, 2018,

                                                                    9                  at 2:30 p.m.

                                                                   10                  2.        At the hearing on the Motion, only the Buyer and any party who is deemed a

                                                                   11           Qualifying Bidder shall be entitled to bid.
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12                  3.        Any incremental bid in the bidding process shall be at least $10,000.00
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13           higher than the prior bid.

                                                                   14                  4.        At the hearing on the Motion and upon conclusion of the bidding process,
                              Tel 714-966-1000




                                                                   15           the Trustee shall decide, subject to Court approval, which of the bids is the best bid, and

                                                                   16           such bid shall be deemed to be the “Successful Bid.” The bidder who is accepted by the

                                                                   17           Trustee as the successful bidder (the “Successful Bidder”) must (a) within 48 hours of

                                                                   18           conclusion of the bidding process, pay a supplemental deposit (the “Supplemental Deposit”)

                                                                   19           to the Trustee so that the sum of the Successful Bidder’s (x) Initial Deposit and (y)

                                                                   20           Supplemental Deposit shall be equal to 2% of the amount of the Successful Bid; and (b) pay

                                                                   21           all amounts reflected in the Successful Bid in cash at the closing of the sale. At the hearing

                                                                   22           on the Motion, and upon conclusion of the bidding process, the Trustee may also

                                                                   23           acknowledge a back-up bidder (the “Back-Up Bidder”) which shall be the bidder with the

                                                                   24           next best bid. Should the Successful Bidder fail to close escrow on the sale of the Property,

                                                                   25           the Trustee may sell the Property to the Back-Up Bidder without further Court order.

                                                                   26                  5.        Overbids shall be all cash and no credit shall be given to the purchaser or

                                                                   27           overbidder(s).

                                                                   28
                                                                        1195981.1                                             9
                                                                   Case 8:16-bk-15157-CB          Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43                  Desc
                                                                                                   Main Document    Page 10 of 30


                                                                    1           B.     The Bankruptcy Court Has the Authority to Implement the Proposed Overbid

                                                                    2                  Procedures

                                                                    3           Implementation of the bidding procedures is an action outside of the ordinary course of

                                                                    4 business. 11 U.S.C. § 363(b)(1) provides that a trustee “after notice and hearing, may use, sell or

                                                                    5 lease, other than in the ordinary course of business, property of the estate.” Furthermore, under

                                                                    6 11 U.S.C. § 105(a), “[t]he court may issue any order, process, or judgment that is necessary or

                                                                    7 appropriate to carry out the provisions of this title.” Thus, pursuant to §§ 363(b)(1) and 105(a), this

                                                                    8 Court may authorize the implementation of overbidding procedures.

                                                                    9           The bankruptcy court may issue orders determining the terms and conditions for overbids

                                                                   10 with respect to a sale of estate assets, including specifying the minimum consideration required for

                                                                   11 an overbid, the particular contractual terms required to be offered by overbidders, and requiring and
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12 setting the amount of potential overbidder’s deposits. In re Crown Corporation, 679 F.2d 774 (9th
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 Cir. 1982). The overbid procedures proposed in this Motion will ensure that the Property will

                                                                   14 generate the greatest possible value to the Estate. They also place appropriate checks upon
                              Tel 714-966-1000




                                                                   15 overbidders to ensure that only Qualified Bids are considered.

                                                                   16 VIII. CONCLUSION

                                                                   17           In light of the foregoing, the Trustee respectfully requests that this Court enter an order:

                                                                   18 Based on the foregoing, the Trustee respectfully requests that this Court enter an order:

                                                                   19           1.     Granting the Motion;

                                                                   20           2.     Approving the terms of the Sale Agreement attached as Exhibit “A” and authorizing

                                                                   21 the Trustee to sell the Property to the Buyer, Successful Bidder, or the Back-Up Bidder, “as is,”

                                                                   22 “where is,” “with all faults,” and without warranty or recourse, but free and clear of any and all

                                                                   23 liens, claims, and interests, except as set forth herein, together with all improvements, as well as all

                                                                   24 easements and appurtenances, pursuant to 11 U.S.C. §§ 363(b) and (f);

                                                                   25           3.     Determining that the Buyer, the Successful Bidder, and the Back-Up Bidder are

                                                                   26 “good faith purchasers” pursuant to 11 U.S.C. § 363(m);

                                                                   27

                                                                   28
                                                                        1195981.1                                          10
                                                                   Case 8:16-bk-15157-CB         Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43                   Desc
                                                                                                  Main Document    Page 11 of 30


                                                                    1           4.     Attaching to the net sales proceeds any unpaid portion of the liens and judgments in

                                                                    2 the same value, priority and scope as such liens currently exist against the Property, subject to any

                                                                    3 and all of the Trustee’s rights to object to, dispute, or subordinate such lien;

                                                                    4           5.     Reserving to the Trustee all rights to object to the validity, scope and priority of all

                                                                    5 disputed liens, claims and interests;

                                                                    6           6.     Approving the overbid procedures outlined in the Motion;

                                                                    7           7.     Authorizing the Trustee to take any and all necessary actions to consummate the

                                                                    8 sale of the Property;

                                                                    9           8.     Authorizing the Trustee to pay, through escrow, from the proceeds of the sale of the

                                                                   10 Property and without further order of the Court any escrow fees, title insurance premiums and other

                                                                   11 ordinary and typical closing costs and expenses payable by the Trustee pursuant to the Sale
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12 Agreement or in accordance with local custom;
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13           9.     Waiving any requirements for lodging periods of the order approving this Motion

                                                                   14 imposed by Local Bankruptcy Rule 9021-1 and any other applicable bankruptcy rules;
                              Tel 714-966-1000




                                                                   15           10.    Waiving the stay of the order approving this Motion imposed by Federal Rule of

                                                                   16 Bankruptcy Procedure 6004(h) and any other applicable bankruptcy rules; and

                                                                   17           11.    For such other and further relief as the Court may deem just and proper.

                                                                   18                                                 Respectfully submitted,

                                                                   19 Dated: November 16, 2018                        WEILAND GOLDEN GOODRICH LLP

                                                                   20

                                                                   21                                                 By: /s/ Faye C. Rasch
                                                                                                                          FAYE C. RASCH
                                                                   22                                                     Attorneys for Thomas H. Casey,
                                                                                                                          Chapter 7 Trustee
                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        1195981.1                                         11
Case 8:16-bk-15157-CB   Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43   Desc
                         Main Document    Page 12 of 30
Case 8:16-bk-15157-CB   Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43   Desc
                         Main Document    Page 13 of 30
Case 8:16-bk-15157-CB   Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43   Desc
                         Main Document    Page 14 of 30




                             EXHIBIT A PAGE 14
Case 8:16-bk-15157-CB   Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43   Desc
                         Main Document    Page 15 of 30




                             EXHIBIT A PAGE 15
Case 8:16-bk-15157-CB   Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43   Desc
                         Main Document    Page 16 of 30




                             EXHIBIT A PAGE 16
Case 8:16-bk-15157-CB   Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43   Desc
                         Main Document    Page 17 of 30




                             EXHIBIT A PAGE 17
Case 8:16-bk-15157-CB   Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43   Desc
                         Main Document    Page 18 of 30




                             EXHIBIT A PAGE 18
Case 8:16-bk-15157-CB   Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43   Desc
                         Main Document    Page 19 of 30




                             EXHIBIT A PAGE 19
Case 8:16-bk-15157-CB   Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43   Desc
                         Main Document    Page 20 of 30




                             EXHIBIT A PAGE 20
Case 8:16-bk-15157-CB   Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43   Desc
                         Main Document    Page 21 of 30




                             EXHIBIT A PAGE 21
Case 8:16-bk-15157-CB   Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43   Desc
                         Main Document    Page 22 of 30




                             EXHIBIT B PAGE 22
Case 8:16-bk-15157-CB   Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43   Desc
                         Main Document    Page 23 of 30




                             EXHIBIT B PAGE 23
Case 8:16-bk-15157-CB   Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43   Desc
                         Main Document    Page 24 of 30




                             EXHIBIT B PAGE 24
Case 8:16-bk-15157-CB   Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43   Desc
                         Main Document    Page 25 of 30




                             EXHIBIT B PAGE 25
Case 8:16-bk-15157-CB   Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43   Desc
                         Main Document    Page 26 of 30




                             EXHIBIT B PAGE 26
Case 8:16-bk-15157-CB   Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43   Desc
                         Main Document    Page 27 of 30




                             EXHIBIT B PAGE 27
Case 8:16-bk-15157-CB   Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43   Desc
                         Main Document    Page 28 of 30




                             EXHIBIT B PAGE 28
          Case 8:16-bk-15157-CB                   Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43                                      Desc
                                                   Main Document    Page 29 of 30




                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                  650 Town Center Drive, Suite 600, Costa Mesa, California 92626

A true and correct copy of the foregoing document entitled (specify): MOTION FOR ORDER (1) AUTHORIZING SALE OF
REAL PROPERTY FREE AND CLEAR OF ALL LIENS, CLAIMS AND ENCUMBRANCES PURSUANT TO 11 U.S.C. §§
363(B) AND (F); (2)APPROVING OVERBID PROCEDURES; (3) APPROVING BUYER, SUCCESSFUL BIDDER, AND
BACK-UP BIDDER AS GOOD FAITH PURCHASER PURSUANT TO 11 U.S.C. § 363(M); AND (4) AUTHORIZING
PAYMENT OF UNDISPUTED LIENS AND OTHER ORDINARY COSTS OF SALE; MEMORANDUM OF POINTS AND
AUTHORITIES AND DECLARATION OF THOMAS H. CASEY IN SUPPORT will be served or was served (a) on the judge
in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner indicated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
November 20, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:



                                                                                  X Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) November 20, 2018, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.



                                                                                      Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) November 20, 2018, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



The Honorable Catherine Bauer, 411 W. 4th Street, 5th Floor, Santa Ana, CA 92701

                                                                                      Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



      November 20, 2018                            Kelly Adele
           Date                                   Printed Name                                                         Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
0.0
      Case 8:16-bk-15157-CB        Doc 257 Filed 11/20/18 Entered 11/20/18 16:54:43            Desc
                                    Main Document    Page 30 of 30


Electronic Mail Notice List
Simon Aron saron@wrslawyers.com
Thomas H Casey (TR) msilva@tomcaseylaw.com, thc@trustesolutions.net
Jeffrey W Dulberg jdulberg@pszjlaw.com
Marc C Forsythe kmurphy@goeforlaw.com, mforsythe@goeforlaw.com;goeforecf@gmail.com
Richard Girgado rgirgado@counsel.lacounty.gov
Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
Chad V Haes chaes@marshackhays.com, 8649808420@filings.docketbird.com
Michael J Hauser michael.hauser@usdoj.gov
D Edward Hays ehays@marshackhays.com, 8649808420@filings.docketbird.com
Scott A Kron scott@kronandcard.com
Marc Y Lazo mlazo@whbllp.com
Richard A Marshack rmarshack@marshackhays.com,
lbuchanan@marshackhays.com;8649808420@filings.docketbird.com
Sharon Oh-Kubisch sokubisch@swelawfirm.com,
gcruz@swelawfirm.com;jchung@swelawfirm.com;csheets@swelawfirm.com
Paul R Shankman pshankman@jhindslaw.com, mduran@jhindslaw.com
Rachel M Sposato rsposato@jhindslaw.com, mduran@jhindslaw.com
United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
